DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and species II in the reply filed on 2/18/22 is acknowledged.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  It is respectfully requested that applicant point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silver (US 4,978,044).
Regarding claim 1, Silver (figs. 1-2) discloses a strap 10 for lifting a container comprising: 
a base member 20 having a first end , a second end opposite the first end, and an elongated member extending between the first end and the second end, the base member 20 formed from a woven fiber material (col. 2, lines 49-51); 
a first end portion located at the first end having a first engaging member 16, wherein the first engaging member 16 includes a first layered portion, a second end portion located at the second end, wherein the second end portion includes a second engaging member 16, the second engaging member 16 including a second layered portion, and 
a carry handle 14 having a first opening and a second opening opposite the first opening, wherein the elongated member extends through the first opening and the second opening.  
Regarding claim 2, Silver further discloses the base member including a pair of overlap regions 18 arranged on both sides of the carry handle 14 (fig. 2 and col. 3, lines 39-45).
Regarding claim 3, Silver further discloses each overlap region 18 of the pair of overlap regions include a plurality of layers of the base member and stitching 22 to join the plurality of layers together (fig. 2).
Regarding claim 4, Silver further discloses the carry handle 14 being substantially centered along an entire length of the strap 10 (fig. 2).
Regarding claim 5, Silver further discloses the first end portion and the second end portion both include stitching  22 that joins the first layered portion and the second layered portion (fig. 2).  
Regarding claim 6, Silver further discloses the stitching (i.e., bottom horizontal stitching 22) of the first layered portion is located a fixed distance from the first end defining an inboard portion and an outboard portion of the first layered portion, wherein the inboard portion has a first length defined as a distance from a centerline of the stitching to the first end of the base member, and the outboard portion has a second length defined as a distance from the centerline of the stitching to an end of the outboard portion, and wherein the first length is less than the second length (fig. 2).  
Regarding claim 7, Silver discloses the base member 20 being a single unitary member (fig. 2).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 4,978,044) in view of Baumgartner (GB 1,004,335).
Regarding claim 8, Silver discloses all elements of the claimed invention except for the strap having a variable width along an overall length of the strap. 
However, Baumgartner teaches a strap 11 having variable width (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the strap of Silver,  variable width, as taught by Baumgartner, for the predictable result of providing greater comfort.

Claim 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 4,541,540) in view of Silver (US 4,978,044).
Regarding claim 9, Gretz (figs. 1-3) discloses a system of a strap 38 for lifting a container 12 comprising: 
the container 12 including a first side handle 34 having a first elongated opening on a first side of the container and a second side handle 36 having a second elongated opening 40 on a second side of the container opposite the first side, wherein the first elongated opening 40 has a first opening width and the second elongated 40 opening has a second opening width; 
the strap 38 comprising: 
a base member having a first end, a second end opposite the first end, and an elongated member extending between the first end and the second end, the base member having a strap width, a first end portion located at the first end having a first engaging member 42, a second end portion located at the second end, wherein the second end portion includes a second engaging member 42, and wherein the first end portion extends through the first elongated opening 40 and the second end extends through the second elongated opening 40 and secures the strap to the container using a friction fit.  
Gretz further discloses the first engaging member including a first layered portion and the second engaging member including a second layered portion (fig. 2).
Gretz fails to disclose a carry handle including a first opening and a second opening opposite the first opening, wherein the elongated member extends through the first opening and the second opening.
However, silver teaches a strap having a first engaging member 16 including a first layered portion, a second engaging member 16 including a second layered portion, and a carry handle or shoulder pad14 including a first opening and a second opening opposite the first opening, wherein the elongate portion of the strap extends through the first opening and the second opening (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Gretz, a carry handle or shoulder pad, for the predictable result of distributing the load move evenly over the shoulder area of a user for greater comfort, as taught by Silver in col. 3, lines 23-26.
Regarding claim 10, Gretz further discloses the strap width of the base member at the first end portion is greater than a width of the first elongated opening of the container (fig. 3).  
Regarding claim 11, Gertz further discloses the strap width being within a range of 1 percent to 10 percent greater than the first opening width. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 12, Silver further teaches a first engaging member 16 including stitching (bottom horizontal stitching shown by arrow 22) located a fixed distance from the first end to a centerline of the stitching defining an inboard portion and an outboard portion of the first end portion, wherein the inboard portion has a first length defined as a distance from the centerline of the stitching to the first end of the strap and the outboard portion has a second length defined as a distance from the centerline of the stitching to an end of the outboard portion, wherein the first length is less than the second length.
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the first and second engaging members 42 layered portions with stitchings, as taught by Silver, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 15, Gretz further discloses a majority of the strap extends below the first side handle 36 when the pins 42 are pulled downward (fig. 2).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 4,541,540) in view of Silver (US 4,978,044) as applied to claim 12 above, further in view of Bielawski (US 8,263,257).
Regarding claims 13,  the modified Gretz discloses all elements of the claimed invention except for the container having a first recess offset below a first top surface of the first side handle, wherein the first recess has an inboard recess portion that extends toward an interior void of the container from the first elongated opening and an outboard recess portion that extends away from the first elongated opening in a direction extending away from the interior void of the container, and wherein the inboard portion of the first end portion is received in the inboard recess portion, and wherein a depth of the first recess is greater than a thickness of the first end portion.  
However, Bielawski teaches a container having a recessed portion 95 having a slot for a strap (figs 2 and 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the slot of the modified Gretz, a recess, as taught by Bielawski, for the predictable result of providing a guide to easily insert the strap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735